DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2 and 3 are objected to because of the following informalities: 
In claim 2, lines 3-4, "a short-exposure storage node" should be "the short-exposure storage node"
In claim 2, lines 5-6, "a long-exposure storage node" should be "the long-exposure storage node"   
In claim 3, lines 2-3, "a short-exposure FD capacitor" should be "the short-exposure FD capacitor"
In claim 3, line 2, "a long-exposure FD capacitor" should be "the long-exposure FD capacitor"
Appropriate correction is required.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3, 9-12, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Buettgen et al. (US 20110164132) and in view of Kim et al. (US 20200314376).
	Regarding claim 1, Buettgen and Kim teach a time-of-flight camera (Buettgen: i.e. 3D time-of-flight TOF camera – fig. 2), comprising: 
	image sensor (Buettgen: i.e. demodulation image sensor, demodulator sensor 100 – abstract, figs. 1, 5, paras. 0012, 0016) comprising a plurality of pixels (Buettgen: i.e. pixel array 110 – fig. 1), each pixel of the plurality of pixels comprising one or more taps (Buettgen: i.e. multi-tap sampling, 2-tap pixels – figs. 15, 17, paras. 0010, 0066), each tap comprising …
	…storage node (Buettgen: i.e. information storage 314, storage nodes 314A, 314B – figs. 4, 6, paras. 0007,0011, 0059) configured to receive charge (Buettgen: i.e. transfer of information (charges) from pixel 210 to the proxel 310 – fig. 6, para. 0059) during …of an integration period (Buettgen: integration period - para. 0054), 
	… storage node configured to receive charge (Buettgen: i.e. transfer of information (charges) from pixel 210 to the proxel 310 – fig. 6, para. 0059) during …of the integration period (Buettgen: integration period - para. 0054), 
	… switch gate (Buettgen: switches 318A 318B - fig. 6, para. 0059) configured to direct charge generated during the … interval to the … storage node (Buettgen: fig. 6, para. 0059), 
	… switch gate configured to direct charge generated during the …period to the … storage node (Buettgen: fig. 6, para. 0059), and
	a readout mechanism (Buettgen: readout 316, Proxel_readout 316A, 316, B - figs. 4, 6, para. 0059) comprising …

However, Buettgen does not teach a global shutter, a photogate, a short-exposure, a short-exposure interval, a long-exposure, a long-exposure interval, one or more floating diffusion (FD) capacitors.  

Also in the same field of endeavor, Kim et al. (US 20200314376) discloses the following claim limitations: a global shutter (Kim: global shutter – figs. 7, 8A, 8B, paras. 0095, 0103, 0108, 0144), a photogate (Kim: i.e. photogate – fig. 4, paras. 0081, 0086), a short-exposure (Kim: i.e. first exposure time ex1, second exposure time ex2, first exposure time may be longer than the second exposure time - figs. 8A, 8B, 9A, 9B, paras. 0110, 0114), a short-exposure interval (Kim: i.e. first exposure time ex1, second exposure time ex2, first exposure time may be longer than the second exposure time - figs. 8A, 8B, 9A, 9B, paras. 0110, 0114), a long-exposure (Kim: i.e. first exposure time ex1, second exposure time ex2, first exposure time may be longer than the second exposure time - figs. 8A, 8B, 9A, 9B, paras. 0110, 0114), a long-exposure interval (Kim: i.e. first exposure time ex1, second exposure time ex2, first exposure time may be longer than the second exposure time - figs. 8A, 8B, 9A, 9B, paras. 0110, 0114), one or more floating diffusion (FD) capacitors (Kim: i.e. floating diffusion FD1, FD2, FD3, FD4 for accumulating an electric charge – figs. 3, 4, 5, 6, paras. 0075, 0086, 0091).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing to use Demodulation Sensor System, as disclosed by Buettgen, and further incorporate a global shutter, a photogate, a short-exposure, a short-exposure interval, a long-exposure, a long-exposure interval, one or more floating diffusion (FD) capacitors, as taught by Kim, for the benefit of an imaging device in which a light source for outputting an optical signal of a specific wavelength band is combined with an image sensor (Kim: para. 0003).

	Regarding claim 2, the above combination teaches the time-of-flight camera of claim 1, wherein 
the one or more taps comprises a first tap and a second tap (Buettgen: i.e. 2-tap pixels – figs. 15, 17, paras. 0010, 0075, 0077), and wherein 
the readout mechanism comprises a short-exposure (Kim: i.e. first exposure time ex1, second exposure time ex2, first exposure time may be longer than the second exposure time - figs. 8A, 8B, 9A, 9B, paras. 0110, 0114) FD capacitor (Kim: i.e. floating diffusion FD1, FD2, FD3, FD4 for accumulating an electric charge – figs. 3, 4, 5, 6, paras. 0075, 0086, 0091) configured to
receive charge from a short- exposure storage node (Buettgen: i.e. storage nodes proxel provides the same number of storage nodes 314A, 314B (indicated by capacitances) – fig. 6, paras. 0015, 0059) of the first tap and to receive charge from a short-exposure storage node (Buettgen: i.e. storage nodes proxel provides the same number of storage nodes 314A, 314B (indicated by capacitances) – fig. 6, paras. 0015, 0059) of the second tap, and 
a long-exposure (Kim: i.e. first exposure time ex1, second exposure time ex2 – figs. 8A, 8B, para. 0110) FD capacitor (Kim: i.e. floating diffusion FD1, FD2, FD3, FD4 for accumulating an electric charge – figs. 3, 4, 5, 6, paras. 0075, 0086, 0091) configured to receive charge from a long-exposure storage node of the first tap (Buettgen: i.e. storage nodes proxel provides the same number of storage nodes 314A, 314B (indicated by capacitances) – fig. 6, paras. 0015, 0059) and a long-exposure exposure storage node of the second tap (Buettgen: i.e. storage nodes proxel provides the same number of storage nodes 314A, 314B (indicated by capacitances) – fig. 6, paras. 0015, 0059).  

	Regarding claim 3, the above combination teaches the time-of-flight camera of claim 1, wherein the readout mechanism comprises, for each tap, a long-exposure FD capacitor (Kim: i.e. floating diffusion FD1, FD2, FD3, FD4 for accumulating an electric charge – figs. 3, 4, 5, 6, paras. 0075, 0086, 0091) and a short-exposure FD capacitor (Kim: i.e. floating diffusion FD1, FD2, FD3, FD4 for accumulating an electric charge – figs. 3, 4, 5, 6, paras. 0075, 0086, 0091).  

	Regarding claim 9, Buettgen and Kim teaches the time-of-flight camera of claim 1, wherein each of the short-exposure storage node and the long-exposure storage node comprises one or more of a storage capacitor (Buettgen: i.e. storage nodes proxel provides the same number of storage nodes 314A, 314B (indicated by capacitances) – fig. 6, paras. 0015, 0059) or a storage diode.

Regarding claim 10, the claim(s) recites analogous limitations to claim(s) 1 above, and is/are therefore rejected on the same premise.
Regarding claim 11, the claim(s) recites analogous limitations to claim(s) 2 and 3 above, and is/are therefore rejected on the same premise.
Regarding claim 12, the claim(s) recites analogous limitations to claim(s) 2 above, and is/are therefore rejected on the same premise.
Regarding claim 17, the claim(s) recites analogous limitations to claim(s) 2 above, and is/are therefore rejected on the same premise.
Regarding claim 18, the claim(s) recites analogous limitations to claim(s) 3 above, and is/are therefore rejected on the same premise.

Allowable Subject Matter
Claim 16 is allowable subject matter. Claims 4-8, 13-15, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, provided the claim objections are resolved. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATTIE I. YOUNG whose telephone number is 571-270-1049 and the fax phone number is (571)270-2049.  The examiner can normally be reached on MON – THU 7:30AM TO 5PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICIA I YOUNG/Examiner, Art Unit 2488                                                                                                                                                                                                        11/28/2022